Order entered October 7, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00550-CV

                               TIMOTHY BROOKS, Appellant

                                                V.

                           WELLS FARGO BANK, N.A., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-13646

                                            ORDER
       Before the Court is appellant’s October 6, 2016 pro se “Motion to Withdrawal of

Counsel.” Appellant is represented in this appeal by attorney Alex L. Davis III. To withdraw as

counsel, Mr. Davis must file a motion to withdraw that complies with rule of appellate procedure

6.5. See TEX. R. APP. P. 6.5. Accordingly, we DENY appellant’s pro se motion.

       We DIRECT the Clerk of this Court to send a copy of this order to Mr. Davis, counsel

for appellant, counsel for appellee, and appellant at beco@att.net.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE